EXHIBIT 10.7

 

ZIONS BANCORPORATION

 

2005 STOCK OPTION AND INCENTIVE PLAN

 

STANDARD RESTRICTED STOCK AWARD AGREEMENT

 

This Restricted Stock Option Award Agreement (this “Agreement”) is made and
entered into as of the date set forth on Exhibit A (the “Grant Date”) by and
between Zions Bancorporation, a Utah corporation (the “Company”), and the person
named on Exhibit A (the “Grantee”) pursuant to the Company’s 2005 Stock Option
and Incentive Plan (the “Plan”). Capitalized terms not defined in this Agreement
have the meanings ascribed to them in the Plan.

 

1.    Grant of Restricted Stock. Pursuant and subject to the Plan and this
Agreement, the Company hereby grants to Grantee the number of shares (the
“Restricted Stock”) of the Company’s Common Stock (the “Common Stock”) set forth
on Exhibit A. Grantee’s ownership of and rights with respect to the Restricted
Stock are limited by the terms and conditions of the Plan and this Agreement,
including restrictions on Grantee’s right to transfer the Restricted Stock and
Grantee’s obligation to forfeit and surrender the Restricted Stock upon the
occurrence of certain circumstances.

 

2.    Transfer Restriction. Until lapse of the transfer restriction, the
Restricted Stock may not be sold, assigned, transferred, pledged or otherwise
encumbered or disposed of except as specifically provided in the Plan or this
Agreement. Additional shares of Common Stock or other property distributed to
the Grantee in respect of the Restricted Stock, as dividends or otherwise, shall
be subject to the same restrictions applicable to the Restricted Stock (the term
“Restricted Stock” shall also be deemed to include such other shares and
property). The Restricted Stock shall be held by the Company in escrow for so
long as the Restricted Stock is subject to transfer restrictions under this
Section 2 and the Plan. The Company may direct its stock transfer agent to
legend or place a stop transfer order on the Restricted Stock and any
certificate issued evidencing shares of the Restricted Stock shall remain in the
possession of the Company until such shares are free of any restriction
specified in the Plan or this Agreement.

 

3.    Lapse of Transfer Restrictions. The transfer restrictions set forth in
Section 2 above shall lapse on the dates set forth on Exhibit A; provided that
Grantee has satisfied all applicable tax withholding obligations as provided in
Section 5.1 below and the conditions of Sections 5.2 through 5.4 below have been
satisfied.

 

4.    Termination of Employment. In the event of Grantee’s Termination of
Employment for any reason, shares of Restricted Stock that remain subject to
transfer restrictions as of the date of such termination shall immediately and
automatically be forfeited, surrendered and canceled without consideration and
without any further action by Grantee.



--------------------------------------------------------------------------------

5.    Conditions to Lapse of Transfer Restrictions.

 

  5.1 Tax Withholding. Prior to the lapse of transfer restriction on the
Restricted Stock, Grantee must pay, or otherwise provide for to the satisfaction
of the Company, any applicable federal or state withholding obligations of the
Company. Unless the Committee permits otherwise, Grantee shall provide for
payment of withholding taxes upon lapse of the transfer restriction by hereby
allowing and directing the Company to retain shares of Restricted Stock with a
Fair Market Value (determined as of the date of exercise) equal to the statutory
minimum amount of taxes required to be withheld. In such case, the Company shall
issue the net number of shares of Restricted Stock to the Grantee by deducting
the shares retained from the total number of shares of Restricted Stock that are
no longer subject to transfer restrictions.

 

  5.2 Compliance with Laws. The transfer restrictions set fourth in Section 2
above shall not lapse unless such lapse and the issuance or release of the
related shares of Restricted Stock is in compliance, to the reasonable
satisfaction of the Committee, with all applicable federal and state securities
laws, as they are in effect on the date of the lapse of restrictions.

 

  5.3 Other Conditions. The Committee may require that Grantee comply with such
other procedures relating to the lapse of transfer restrictions on the
Restricted Stock and the release of shares of Restricted Stock to Grantee as the
Committee may determine, including the use of specified broker-dealers and the
manner in which Grantee shall satisfy tax withholding obligations with respect
to shares of Restricted Stock released from transfer restrictions.

 

  5.4 Release of Shares. As promptly as is practicable after the lapse of
transfer restrictions and satisfaction of Sections 5.1 through 5.3 above, the
Company shall release the shares of Restricted Stock registered in the name of
Grantee, Grantee’s authorized assignee or Grantee’s legal representative. The
Company may postpone such release until it receives satisfactory proof that the
release of such shares will not violate any of the provisions of the Securities
Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, any
rules or regulations of the Securities and Exchange Commission (the “SEC”)
promulgated thereunder, or the requirements of applicable state law relating to
authorization, issuance or sale of securities, or until there has been
compliance with the provisions of such acts or rules. Grantee understands that
the Company is under no obligation to register or qualify the Restricted Stock
or Common Stock with the SEC, any state securities commission or any stock
exchange to effect such compliance.

 

6.    Right of Offset. The Company shall have the right to offset against the
obligation to release shares of Restricted Stock, any outstanding amounts then
owed by Grantee to the Company.

 

7.    Nontransferability of Agreement. This rights conferred by this Agreement
shall not be assignable or transferable by Grantee other than by will or by the

 

2



--------------------------------------------------------------------------------

laws of descent and distribution, and shall be exercisable during the life of
the Grantee only by the Grantee or the Grantee’s legal representative and any
such attempted assignment, transfer or exercise in contravention of this Section
7 shall be void.

 

8.    Privileges of Stock Ownership. Grantee shall have the rights of a
stockholder with respect to the voting of the Restricted Stock and cash
dividends paid by the Company. All regular dividends on shares of the Restricted
Stock shall be paid directly to Grantee and shall not be held in escrow (such
distributions may, however, be delivered to an address at the Company for
delivery to Grantee).

 

9.    No Obligation to Employ. Nothing in the Plan or this Agreement shall
confer on Grantee any right to continue in the employ of, or other relationship
with, the Company or any Related Entity, or limit in any way the right of the
Company or any Related Entity to terminate Grantee’s employment or other
relationship at any time, with or without Cause.

 

10.    Change in Control. Subject to the terms of the Plan, Grantee shall be
entitled to the benefits of Section 3.7 of the Plan with respect to the
Restricted Stock.

 

11.    Entire Agreement. This Option is granted pursuant to the Plan and this
Option and Agreement are subject to the terms and conditions of the Plan. The
Plan is incorporated herein by reference. This Agreement, the Plan and such
other documents as may be executed in connection with this Restricted Stock
grant constitute the entire agreement and understanding of the parties hereto
with respect to the subject matter hereof and supersede all prior understandings
and agreements with respect to such subject matter. Any action taken or decision
made by the Committee arising out of or in connection with the construction,
administration, interpretation or effect of this Agreement shall lie within its
sole and absolute discretion, as the case may be, and shall be final, conclusive
and binding on the Grantee and all persons claiming under or through the
Grantee.

 

12.    Notices. Any notice required to be given or delivered to the Company
under the terms of this Agreement shall be in writing and addressed to the
Corporate Secretary of the Company at its principal corporate offices. Any
notice required to be given or delivered to Grantee shall be in writing and
addressed to Grantee at the address indicated below or to such other address as
such party may designate in writing from time to time to the Company. All
notices shall be deemed to have been given or delivered upon: personal delivery;
three (3) days after deposit in the United States mail by certified or
registered mail (return receipt requested); one (1) business day after deposit
with any return receipt express courier (prepaid); or one (1) business day after
transmission by facsimile.

 

13.    Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement shall be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on

 

3



--------------------------------------------------------------------------------

transfer set forth herein, this Agreement and the Plan shall be binding upon
Grantee and Grantee’s heirs, executors, administrators, legal representatives,
successors and assigns.

 

14.    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Utah without regard to that
body of law pertaining to choice of law or conflict of laws.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date noted above.

 

ZIONS BANCORPORATION

By:    

 

 

4



--------------------------------------------------------------------------------

Exhibit A

 

Grant Date:                                       
                                                                                
 

   

Name of Grantee:                                      
                                                                      

   

Number of Shares of Restricted Stock:                                       
                             

   

 

Lapse of Transfer Restrictions: The transfer restriction set forth in Section 2
of the Restricted Stock Award Agreement shall lapse with respect to the
following amounts of the Restricted Stock on the following dates:

 

5